Citation Nr: 1128912	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  09-00 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for posttraumatic changes of the right hand, multiple digits, since February 15, 2007.

2.  Entitlement to an evaluation in excess of 10 percent for posttraumatic changes of the right hand, multiple digits, prior to February 15, 2007.

3.  Entitlement to an evaluation in excess of 10 percent for right ulnar nerve disability. 

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a cervical spine disorder, claimed as a neck condition.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to December 1972.  

This matter is on appeal from the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO).

The RO assigned a 10 percent rating for posttraumatic changes to the right hand in a July 2006 rating decision effective to August 11, 2004.  The RO increased the rating to 40 percent, effective February 15, 2007.  

A rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. App. 160 (1991).  Consequently, as the Veteran has not withdrawn the appeal, the issue as described on the Title Page remains in appellate status. 

In April 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A complete transcript of the hearing has been associated with the record.

The issue of a total disability rating based on individual unemployability (TDIU) has been reasonably raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of posttraumatic changes to the right hand and the right ulnar nerve are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In testimony at an April 2011 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim for a neck disorder.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran on the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a cervical spine disorder, claimed as a neck condition, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b) (2010).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204(c) (2010).

The Veteran testified at the April 2011 Board hearing that he wanted to withdraw the claim for a neck disorder.  

Because the Veteran has withdrawn his appeal as to the above issue, there remain no allegations of error of fact or law for appellate consideration on that issue, and the Board does not have further jurisdiction.


ORDER

The appeal with respect to the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a cervical spine disorder, claimed as a neck condition, is dismissed without prejudice.


REMAND

In order to ensure that the record is complete before the Board issues a decision in this matter, further development of the evidence is necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Testimony elicited at the Veteran's April 2011 hearing reveals that he is receiving disability benefits from the Social Security Administration (SSA) based on the same disabilities that are at issue herein.  As such, the SSA records are highly relevant and must be obtained before the Board's decision is rendered.  Id.; Golz v. Shinseki, 530 F.3d 1317 (Fed. Cir. 2010) (VA is required to obtain SSA records in instances when they may be relevant to a claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the Hudson Valley VA Medical Center from September 2010 to the present.  

2.  Obtain from SSA the records pertinent to the Veteran's claim for Social Security disability benefits, as well as the medical records relied upon concerning that claim.

3.  Readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


